DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 03/07/2022 are acknowledged. Claims 1, 3-21, and 23-27 are pending.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 03/07/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Applicant argues: “in essence the present Office Action dismisses Applicant's arguments and evidence of unexpected properties, as submitted in its prior response, on inherency grounds. This is not proper for the following reasons. First, the unsupported statement in the present Office Action that "the liposomal system of Barenholz having the same sphingomyelin content would necessarily have the same physical properties [as theclaimed liposomal system] such as encapsulation/release efficiency " is not sufficient to demonstrate inherency. The legal standard for proof of inherency is stringent. "The inherent teaching of a prior art reference [is] a question offact... " In re Napier, 55 F.3d 610, 613 (Fed. Cir. 1995). "Inherency ... may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient. " In re Oelrich, 666 F.2d 578, 581 (CCPA 1981) (quoting Hansgirg v. Kemmer, 102 F.2d 212, 214 (CCPA 1939), emphasis added). The Manual of Patent Examining Procedure (MPEP) specifically states that the "Examiner must provide rationale or evidence to show inherency. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rickaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)... "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). " See MPEP 2112, IV (Emphasis added).  It is respectfully submitted that the Examiner has not met that burden. The statement in the present Office Action that "the liposomal system of Barenholz having the same sphingomyelin content would necessarily have the same physical properties such as encapsulation/release efficiency" is merely conclusory and does not provide a rationale or evidence to show inherency.”

In response to this argument, the closest prior art of record teaches that sphingomyelinase comprising liposomes do not release their contents when at low temperatures but do release their contents at higher temperatures above 40 degrees C as found in the claims and thus such function of sphingomyelinase containing liposomes is already taught in the prior art. (See Yashimoto.) Further the art of Barenholz teaches forming drug release liposomes with 30 mol% sphingomyelin. This is the same identical amount of sphingomyelin claimed by applicant and applicant indicates that it is this amount that provides for the claimed effects and provided an affidavit showing this same amount that is found in the prior art provides for the claimed release effects and thus it appears that the release properties are indeed dependent upon this factor. Further as the prior art teaches the same exact amount of sphingomyelin claimed it would flow that it would have the same properties as it has the same structure. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught and thus must read on the claimed intended functions. Given this, these arguments are not found persuasive.

Applicant argues: “Second, it is improper to apply the doctrine of inherency to disregard evidence of unexpected properties in assessing obviousness. The precedential holding of the Federal Circuit in Honeywell Int'l Inc. v. Mexichem Amanco Holding S.A., 865 F.3d 1348 (Fed. Cir. 2017) is particularly instructive in this regard. Honeywell owned a patent directed to a heat transfer composition comprising two compounds (HFO-1234yf and polyalkylene glycol). Id. at 1350-1351. The Examiner rejected the claims as obvious despite Honeywell submitting evidence of unexpected properties. Id. at 1351. The United States Patent and Trademark Office, Patent Trial and Appeal Board (the Board) affirmed the Examiner's rejection of the claims. Id. at 1352. Honeywell appealed to the Federal Circuit. Id. at 1353. One of the issues on appeal to the Federal Circuit was whether the Board had erred in its consideration of Honeywell's evidence of unexpected results. Id. at 1353. The Federal Circuit's precedential opinion states the following:Att'y. Docket No.:MSKCC.022.US1 "The Board acknowledged that "[elven inherent properties, to the extent that they demonstrate results beyond what would have been expected to one of ordinary skill in the art, particularly superior results that demonstrate more than a mere improvement in a property, are evidence that the invention is non-obvious and must be considered accordingly. "(citing In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)). Id. at 1352 (emphasis added). "Even inherent properties, to the extent that they demonstrate results beyond what would have been expected to one of ordinary skill in the art .. must be considered accordingly. "Id. at 1358.  "We have previously stated that the use of inherency in the context of obviousness must be carefully circumscribed because "[t]hat which may be inherent is not necessarily known" and that which is unknown cannot be obvious. In re Rickaert, 9 F.3d 1531, 1534 (Fed. Cir. 1993) (internal quotation marks omitted) (quoting In re Spormann, 363 F.2d 444, 448 (1966)). Id. at 1354. "What is important regarding properties that may be inherent, but unknown, is whether they are unexpected. All properties of a composition are inherent in that composition, but unexpected properties may cause what may appear to be an obvious composition to be nonobvious. See, e.g., In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963) (emphasizing that "[fjfrom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing, "and yet in comparing the similarity of the one compound to another, "[tihere is no basis in law for ignoring any property in making such a comparison"). Thus, the Board here, in dismissing properties of the claimed invention as merely inherent, without further consideration as to unpredictability and unexpectedness, erred as a matter of law." Id at 1355 (emphasis added). Similarly, here, in dismissing Applicant's evidence regarding the unexpected properties of the claimed compositions as merely inherent, without consideration as to the unexpectedness of the properties, the present Office Action makes the same legal error as made in Honeywell Int'l Inc. 865 F.3d 1348. Regardless of the teachings of the cited references, including Barenholz, the presently claimed compositions have unexpected properties that render them non-obvious. Applicant respectfully requests that the pending claims are reconsidered in light of the arguments regarding, and evidence of, unexpected properties submitted by Applicant in its prior responses and prior Declarations under 37 C.F.R. § 1.132 (including those submitted on December 28, 2017, October 9, 2019 and October 1, 2020), and in view of the legal standards summarized above (including that of Honeywell Int'l Inc. 865 F.3d 1348). “
In response to these arguments, the features alluded to that are indicated as inherent to the compositions i.e. the lack of release and subsequent release at higher temperatures is taught in the prior art to be dependent on the sphingomyelinase content, applicant’s own affidavit also supports this. The prior art provided teaches compositions that have 30 mol% sphingomyelin as an embodiment the same as claimed, thus the release properties based upon the concentration of sphingomyelin present in the liposomes as claimed would be expected to be the same as the prior art as both the prior art and instant claims are drawn to the same exact percentage of sphingomyelin. Given the same structure the same release rates and encapsulation would be expected and naturally flow from compositions sharing the same structure. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case the identical chemical structures are taught and thus must read on the claimed intended functions. Further In the instant case, Applicant has not provided a showing of unexpected results commensurate in scope with the claimed invention with the closest prior art. For example, Barenholz exemplifies a liposomal system encapsulating an active agent and having 30% sphingomyelin content. The instant claims recite a liposomal system encapsulating an active agent and having 30% sphingomyelin content. While the data in the Declaration compared encapsulation and release properties of a liposomal system having 30% sphingomyelin content to those containing 20%, 40%, etc., a comparison was not shown between the claimed invention and the closest prior art, which also exemplifies a 30% sphingomyelin content. Given this, these arguments are not found persuasive.

Applicant argues: “As regards the assertion in the present Office Action that: "the claims do not appear to be commensurate in scope with the evidence supplied as the evidence relied upon is directed to the release of the specific agent ICG whereas the claims are open to the inclusion of any imaging agent and no evidence has been provided indicating that the release and encapsulation efficiency for the liposomes is cargo independent, thus such results may only be applicable to the specific agent ICG" (see present Office Action at pages 5-6), Applicant respectfully disagrees. In his Declaration of October 1, 2020, Dr. Oula Penate Medina stated that: "the imaging agent ICG was used as the internal liposome cargo - to serve as a model of release of other possible cargos (such as therapeutic agents and imaging agents). "And in his Declaration of October 9, 2018, Dr. Oula Penate Medina stated that: "no separate active agent was included in this composition. Instead for these in vitro proof-of concept experiments, ICG was used as it is known to be a good tracer for cisplatin in vivo." Furthermore, Dr. Oula Penate Medina's Declaration of October 9, 2018 also included evidence generated with both ICG and the therapeutic agent cisplatin. The present Office Action provides no evidence that ICG is not a valid model for release of other possible cargos (such as therapeutic agents and imaging agents) encompassed by the present claims, or to otherwise contradict the evidence regarding the suitability of ICG as a model of other cargos provided in the prior Declarations by Dr. Oula Penate Medina. 5Accordingly, in view of the arguments, evidence, and legal standards outlined above, Applicant respectfully requests that the rejections of claims 1, 2-21 & 23-27 under 35 U.S.C. §103(a) be reconsidered and withdrawn.”
In response to this argument, it is reiterated that the cargos such as cisplatin and ICG, both relative water soluble cargos, are not necessarily indicative of all cargos such as hydrophobic molecules that would be expected to intercalate or cling to the liposomal components etc. Regardless, even beyond this issue Applicant has not provided a showing of unexpected results commensurate in scope with the claimed invention with the closest prior art. For example, Barenholz exemplifies a liposomal system encapsulating an active agent and having 30% sphingomyelin content. The instant claims recite a liposomal system encapsulating an active agent and having 30% sphingomyelin content. While the data in the Declaration compared encapsulation and release properties of a liposomal system having 30% sphingomyelin content to those containing 20%, 40%, etc., a comparison was not shown between the claimed invention and the closest prior art, which also exemplifies a 30% sphingomyelin content. Given this, these arguments are not found persuasive.
	Applicant argues: “Regardless of the teachings of claims 20, 28, 31-32, 47-48, and 50 of co-pending Application No. 14/162,494 and of Reimhult, the compositions as presently claimed have unexpected properties that render them non-obvious. Applicant respectfully requests that the provisional non-statutory double patenting rejection in the present Office Action is reconsidered in light of the arguments and evidence of unexpected properties submitted by Applicant its prior responses and prior Declarations under 37 C.F.R. § 1.132 (including those submitted on December 28, 2017, October 9, 2019 and October 1, 2020), and in view of the legal standards summarized above (including that of Honeywell6 Att'y. Docket No.:MSKCC.022.US1 Int'l Inc. 865 F.3d 1348), and that, accordingly, the double patenting rejections of the present claims be withdrawn.”
	In response to these arguments, as discussed above the result presented do not appear to be particularly unexpected in light of the art teaching that sphingomyelin provides for the release of liposomal cargo at increased temperatures as well as the closest prior art of Barenholz teaching that the liposomes have the same exact sphingomyelin content as claimed and thus would be expected to have the same properties given the share the same structure with those currently claimed. Further the unexpected results do not appear to be commensurate in scope as discussed above given the issues of cargos presented. Applicant has also not provided a showing of unexpected results commensurate in scope with the claimed invention with the closest prior art. For example, Barenholz exemplifies a liposomal system encapsulating an active agent and having 30% sphingomyelin content. The instant claims recite a liposomal system encapsulating an active agent and having 30% sphingomyelin content. While the data in the Declaration compared encapsulation and release properties of a liposomal system having 30% sphingomyelin content to those containing 20%, 40%, etc., a comparison was not shown between the claimed invention and the closest prior art, which also exemplifies a 30% sphingomyelin content. Given this, these arguments are not found persuasive.



Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-15, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013) and Barenholz, Y. et al., WO 2010/041255A2.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/05/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Reimhult teaches magnetically responsive compositions comprising a magnetic nanoparticle such as an iron oxide of 2-10 nm in size embedded in a membrane such as a liposome comprising at least one lipid type and further bound to a spacer and functional group such as a fluorophore or chelate binding MR active ions or radiotracers and further comprising an active agent such as a at least one therapeutic agent or another diagnostic agent. (See claims 1-7, 9, 11-12.) Reimhult teaches that the lipids used can include sphingomyelin (a sphingomyelinase sensitive lipid coating). (See page 22, line 3.) Reimhult teaches that the compositions can be administered to a subject and exposed to an alternating magnetic field to release the active agents in the subject, compare instant claims 1 and 3-5, 11, and 13. (See claims 20-22.) Reimhult teaches that the compositions can be used for targeted delivery of active agents or for imaging, compare instant claims 8-9. (See claim 17.) Reimhult teaches that the magnetically responsive compositions are susceptible to alternating magnetic fields to heat the particles and increase the permeability of the compositions and heat distortions in the liposome membrane releasing compounds at temperatures such as 50 degrees C (application of heat), compare instant claims 12 and 14-15. (See page 15, lines 3-9, page 30, lines 1-14, and figures 1 and 18.) Reimhult teaches that the particles can be used to deliver chemotherapeutic agents, compare instant claims 10 and 15. (See page 31, line 4.) Reimhult teaches including DSPC, cholesterol, SM, and DOTAP in the magnetoliposomes, compare instant claim 23. (See page 20, line18 through page 22 line 8 and example 7.) Reimhult teaches that they “have now found that magnetic NPs, which are stabilized using high-affinity anchors to establish a thin but very dense hydrophobic coating, can be incorporated into a membrane of choice without affecting important parameters such as permeability and phase transition temperatures to form membrane systems of high stability. Applicants have found that these systems can be used for spatially and temporally localized release by minimally invasive means using application of externally applied magnetic fields and thus are particularly useful for various applications such as therapeutic and diagnostic drug delivery as well as nanoreactor applications. In addition, magnetic NP containing membranes can be selected such that pulsed application of alternating magnetic fields can be used to release compounds encapsulated in vesicles without environmental heating degrading the vesicle, thermosensitive compounds or surrounding cells or tissue.” (See page 6 lines 25 through page 7 line 3.) Reimhult teaches: “DSPC liposomes which have SPIONs in their membrane were loaded with a) carboxy- fluorescein and b) calcein. These liposomes were externally heated. They started to leak at temperatures -54 °C, close to their phase transition temperature which can be seen in an increase in fluorescence for carboxy-fluorescein loaded liposomes and in a shift of the absorption maxima for calcein loaded liposomes.” (See page 12, lines 22-26.)  Reimhult teaches: “Because iron oxide NPs only locally heat and the bulk temperature does not rise significantly if subjected to external alternating magnetic fields, thermoresponsive reactions can be performed even if reagents are involved which are temperature sensitive.” (See page 26 line 31 through page 37 line 1.) Given that Reimhult teaches the particles can release agents due to alternating AMF and contain the cleavable sphingomyelinase substrate sphingomyelin required by the compositions as well as contain chemotherapeutic agents (sphingomyelinase activating agents) the particles appear to provide for all of the claimed functional limitations required by the instant claims such as AMF heat based release inducing phase transition in the liposomes. 
Chung provides evidence that sphingomyelinase is already endogenously present in cancer cells such as HL-60 cells and is further activated by heating above 37 degrees C, thus providing evidence that the heating of the iron oxide containing liposomes inside tissues taught by Reimhult above would necessarily induce sphingomyelinase. (See page 183, paragraph 6 and figure 1.)
Reimhult does not teach the specific amount or type of sphingomyelin to include in such drug delivery hyperthermia devices.
Yoshimoto teaches milk sphingomyelin based liposomes encapsulating carboxyfluorescein dye provide for temperature dependent permeability and release of such materials as well as biomolecules through the sphingomyelin membrane at the phase transition temperature Tm of the sphingomyelin in the liposome membrane. (See abstract and conclusions.) Yoshimoto teaches that the release of liposome contents is highest near the Tm of the sphingomyelin in the liposomes with an increase from ~0-10% release at 25 degrees C to complete release of 100% at 35 degrees C near milk sphingomyelin’s transition temperature (a greater than 10 fold enhancement). (See figure 2.)
Barenholz teaches a liposomal system comprising an aqueous medium having dispersed therein liposomes encapsulating in their intraliposomal aqueous compartment at least one active agent, the aqueous medium being in iso-osmotic equilibrium with said intraliposomal aqueous compartment, the liposomes having a membrane comprising a liposome forming lipids, at least one of which being sphingomyelin (SPM), the liposomal system having increased stability as compared to the same liposomes free of SPM (namely, where there is no SPM in the liposome forming membrane). (See page 2.) The liposomes are meant to undergo a phase transition above 37 degrees C making the membrane unstable and facilitating drug release at these temperatures while sphingomyelin also improves active agent retention a lower temperatures as well and include short tailed sphingomyelins such as C12-C23 SPM providing for such low transition temperatures. (See page 9 last paragraph through page 10 second paragraph and claim 4.) The liposomes' membrane is a bilayer membrane and may be prepared to include a variety of physiologically acceptable liposome forming lipids. As used herein, the term "liposome forming lipids" is used to denote primarily glycerophospholipids and sphingomyelins. Exemplary formulations include HSPC/C16SPM/CHOL 3/3/4 ratio (30 mol%) and further comprise an active agent. (See page 5.) The liposomes’ membrane is a bilayer membrane and may be prepared to include a variety of physiologically acceptable liposome forming lipids, primarily glycerophospholipids and sphingomyelins. (See page 7.) Examples of liposome forming glycerophospholipids include, without being limited thereto, glycerophospholipid. Phosphatidylglycerols (PG) including dimyristoyl phosphatidylglycerol (DMPG); phosphatidylcholine (PC), including egg yolk phosphatidylcholine, dimyristoyl phosphatidylcholine (DMPC), 1-palmitoyl-2- oleoylphosphatidyl choline (POPC), hydrogenated soy phosphatidylcholine (HSPC), distearoylphosphatidylcholine (DSPC); phosphatidic acid (PA), phosphatidylinositol (Pl), phosphatidylserine (PS). (See page 8.) In one embodiment, the liposomal system comprises SPM content in the liposomes membrane in an amount between 25 to 75 mole% of the total phospholipids (liposome forming lipid) in said membrane, or about 50 mole% of the total lipids when including cholesterol. In yet a further embodiment, the mole ratio between the liposome forming lipids other than SPM and said SPM is typically in the range of 1:1 to 2:1, irrespective of the SPM used in accordance with the present disclosure. (See page 9.) The liposomes of the liposomal system encapsulate at least one active agent. Encapsulation includes the entrapment/enclosure, in the intraliposomal phase, of at least one active agent. The entrapment is a non-covalent entrapment, namely in the liposomal aqueous phase the active agent is freely dispersed and may, under appropriate conditions, be released from the liposomes in a controlled manner. The active agent may be a small molecular weight compound as well as a polymer (e.g. peptide, protein, nucleic acid sequence etc.). The term "active agent" is used to denote that the encapsulated agent, once administered has a beneficial effect, e.g. as a therapeutic, as a contrasting agent (e.g. radionuclei dyes or dye-conjugates to carrier, chromophor or fluorophor producing agent etc.), as a nutraceutical compound etc. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use concentrations of sphingomyelin in the sphingomyelin containing liposomes of Reimhult such as the 30 mol% taught by Berenholz. One or ordinary skill in the art would have been motivated to use such concentrations given the teachings of Berenholz that these amounts of sphingomyelin allow for active agent release from the liposomes at specific temperatures while also maintaining minimal release at low temperatures. One of ordinary skill in the art at the time of the invention would have also been motivated to include a sphingomyelin such as the C12-C24 SPM of Berenholz or the egg sphingomyelin of Yoshimoto in the liposomal compositions taught by Reimhull and Barenholz that has a Tm of around 37 degrees C that would allow for a phase transition temperature of the lipids at a temperature above body temperature yet without environmental heat degrading the vesicle, thermosensitive compounds in the vesicles or surrounding cells or tissues. One of ordinary skill in the art would have been motivated to make this combination given the teachings of Reimhult, Berenholz, and Yoshimoto that all teach that the phase transition of the membrane lipid allows for an increase in permeability of the liposomal compositions and thus their leakage and release of. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the prior art liposomal constructs already teach to include sphingomyelin in the compositions for the delivery of cancer drugs that are released through heating them above their phase transition temperatures and Berenholz teaches concentrations of egg sphingomyelin that has a transition temperature that would allow for release in vivo while preventing leakage at low temperatures. 
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013) and Barenholz, Y. et al., WO 2010/041255A2 as applied to claims 1, 3-5, 8-15, 23, and 25-27 above, and further in view of Lsezcyznska, D., et al., U.S. Patent Application Publication 2003/0211045.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/05/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Reimhult as evidenced by Chung, Yoshimoto, and Barenholz teach magnetoliposomes used to deliver drugs and diagnostic agents to patients after heating by alternating magnetic fields.
Reimhult as evidenced by Chung, Yoshimoto, and Barenholz do not teach heating the liposomes to change their gel to fluid transition temperature in order to slowly or rapidly release agents from the magnetoliposomes by using a field of 1.5 mT at 100 kHz.
	Lsezcyznska teaches methods of delivering drugs with magnetoliposomes by administering the magnetoliposomes to a patient and subjecting the magnetoliposomes to alternating magnetic fields at 1.5 mT and 100-1000 kHz to heat the particles to just below or above their gel to fluid transition temperatures to allow for either slow or rapid release of drugs from the magnetoliposomes. (See claims 1-46, particularly 33, 40-43, and paragraph 0066 and 0101.)
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to heat the magnetoliposomes of Reimhult as evidenced by Chung, Yoshimoto, and Barenholz using commonly used field strengths and frequencies such as 1.5 mT and 100 kHz to release drugs from such magnetoliposomes based upon their gel to fluid transition temperatures as taught by Lsezcyznska. One of ordinary skill in the art at the time of the invention would have been motivated to include such methods in order to allow for optimal control over the release of drugs from the magnetoliposomes upon heating. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that the prior art of Reimhult, Muller, and Barenholz already teaches the use of magnetoliposomes for drug delivery as well as control over the lipid transition temperatures dependent upon the amount of sphingomyelin present and Lsezcyznska provides for magnetic fields that can release drugs from magnetoliposomes and control the temperature of their gel to fluid transitions to control for their either slow or rapid release.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013); Barenholz, Y. et al., WO 2010/041255A2; and Lsezcyznska, D., et al., U.S. Patent Application Publication 2003/0211045 as applied to claims 1, 3-5, 8-21, 23, and 25-27 above, and further in view of Bhatia et al., U.S. Patent Application Publication 2009/0093551.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/05/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, and Lsezcyznska teach magnetoliposomes used to deliver drugs and diagnostic agents to patients after heating by alternating magnetic fields at 1.5 mT and 100 kHz.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, and Lsezcyznska do not teach that the chemotherapeutics are cytostatic agents.
Bhatia teaches conjugates for remote delivery of therapeutic and diagnostic agents that are thermally responsive. (See abstract.) Bhatia teaches including anti-cancer agents in the compositions to treat cancer such as the cytostatic agents etoposide and teniposide. (See paragraph 0199.) 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the cytostatic anti-cancer agents such as etoposide and teniposide taught to be deliverable via thermally responsive particles in the thermally responsive particles of Reimhult designed for the thermally triggered delivery of chemotherapeutics. This is merely the use of a known anti-cancer agent used to treat cancer at the time of the invention in compositions for delivering just such agents. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as Reimhult's particles are meant for delivery of just such drugs. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013); Barenholz, Y. et al., WO 2010/041255A2; Lsezcyznska, D., et al., U.S. Patent Application Publication 2003/0211045; and Bhatia et al., U.S. Patent Application Publication 2009/0093551; as applied to claims 1, 3-6, 8-21, 23, and 25-27 above above, and further in view of Campbell WO 2011/112597A1.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/05/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, and Bhatia are discussed above. Reimhult teaches using the particles to deliver fluorophores, chelates binding MR active ions, or radiotracers.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, and Bhatia not teach including multiple imaging agents in the compositions together.
Campbell teaches nanoparticle compositions comprising three or more members consisting of paramagnetic particles such as iron oxide nanoparticles, radiolabels, fluorophores, and PET agents encapsulated within a biocompatible vehicle such as a liposome. (See claims 1-5.) Campbell teaches that the nano-platforms allow for multimodal diagnostic imaging applications and therapeutic delivery of drugs. (See title and abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include three or more imaging agents in the particles of Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, and Bhatia designed for the delivery of diagnostic and imaging agents including fluorophores, chelates binding MR active ions, or radiotracers given the teaching of Campbell to include three or more different imaging agents to allow for multimodal imaging of iron oxide containing liposomes. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as Reimhult already teaches including fluorophores, chelates binding MR active ions, or radiotracers in the devices and Campbell teaches that paramagnetic particles such as iron oxide nanoparticles, radiolabels, fluorophores, and PET agents can be encapsulated together in such particles to allow for multimodal imaging.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Reimhult, E., et al., WO2011/147926A2 as evidenced by Chung, H.S., et al., (Exp. Mol. Med, 2003); in view of Yoshimoto, M., et al., (Eur. J. Lipid Science, 2013); Barenholz, Y. et al., WO 2010/041255A2; Lsezcyznska, D., et al., U.S. Patent Application Publication 2003/0211045; Bhatia et al., U.S. Patent Application Publication 2009/0093551; and Campbell WO 2011/112597A1 as applied to claims 1, 3-21, 23, and 25-27 above, and further in view of Hope, M.J. et. al., U.S. Patent Application Publication 2011/0117125.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/05/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, Bhatia, and Campbell are discussed above and teach magnetoliposomes. Reimhult includes lipids such as DSPC, DOTAP, and cholesterol
Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, Bhatia, and Campbell do not teach including DSPC/cholesterol/SM/DOTAP in their compositions at relative amounts of 20/30/30/20 mol%.
Hope teaches liposomes used for drug delivery formulations comprising a cationic or amino lipid such as DOTAP (20-70 mol%), a neutral lipids such as DSPC or SM (5-45 mol%), and cholesterol (20-55 mol%). (See paragraphs 0187, 0086, and 0087.) Hope teaches using such liposomes for delivery of anti-cancer drugs. (See paragraph 0102.) Hope also teaches that the compositions can allow for improved delivery of agents such as siRNA molecules to patients. (See paragraph 0047.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use  art accepted ratios of lipids such as cholesterol, DSPC, and DOTAP in the liposomes of Reimhult as evidenced by Chung, Yoshimoto, Barenholz, Lsezcyznska, Bhatia, and Campbell. One of ordinary skill in the art would have been motivated to include the liposomal components in ratios such as those provided by Hope in order to allow for the delivery of anti-cancer agents as well as for improved delivery of further therapeutics such as siRNA. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that the prior art of Reimhult already teaches including SM, cholesterol, DSPC, and DOTAP in magnetoliposomes compositions and Reimhult Yoshimoto, and Barenholz, teach including SM and other lipids in their liposomal compositions in ratios that overlap fall inside or overlap with those provided in Hope. 

Double Patenting
Claims 1, 3-21 and 22-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 28, 31-32, 47-48, and 50 of co-pending Application No. 14/162,494 in view of Reimhult, E., et al., WO2011/147926A2. 
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/05/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
The claims of the ‘494 Application are directed to a liposomal system, comprising: (a) a first layer comprising sphingomyelin or a derivative thereof that comprises modified or shortened side chains and that can be hydrolyzed by SMase; (b) a second layer comprising sphingomyelin or a derivative thereof that comprises modified or shortened side chains and that can be hydrolyzed by SMase; wherein the first and second layers form a bilayer liposome defining a hydrophilic interior compartment and a hydrophobic bilayer compartment, and wherein first and second layers comprise about 30% sphingomyelin; (c) at least one therapeutic agent in the hydrophilic interior compartment or the hydrophobic bilayer compartment; and (d) at least one quenched imaging agent in the hydrophilic interior compartment or the hydrophobic bilayer compartment, wherein the imaging agent is: (i) quenched Cy 5,5, (ii) a DNA segment comprising a DNA Beacon containing a hairpin loop with a CY7-Dabcyl quenching pair or other fluorophor quencher pair, (in') indocyanine green (ICG), or (buy) gadolinium and deuterium (D2O). 
The claims of the ‘494 application do not teach the further inclusion of magnetic nanoparticles in the compositions.
Reimhult teaches magnetically responsive compositions comprising a magnetic nanoparticle such as an iron oxide of 2-10 nm in size embedded in a membrane such as a liposome comprising at least one lipid type and further bound to a spacer and functional group such as a fluorophore or chelate binding MR active ions or radiotracers and further comprising an active agent such as a at least one therapeutic agent or another diagnostic agent. (See claims 1-7, 9, 11-12.) Reimhult teaches that the lipids used can include sphingomyelin (a sphingomyelinase sensitive lipid coating). (See page 22, line 3.) Reimhult teaches that the compositions can be administered to a subject and exposed to an alternating magnetic field to release the active agents in the subject, compare instant claims 1 and 3-5, 11, and 13. (See claims 20-22.) Reimhult teaches that the compositions can be used for targeted delivery of active agents or for imaging, compare instant claims 8-9. (See claim 17.) Reimhult teaches that the magnetically responsive compositions are susceptible to alternating magnetic fields to heat the particles and increase the permeability of the compositions and heat distortions in the liposome membrane releasing compounds at temperatures such as 50 degrees C (application of heat), compare instant claims 12 and 14-15. (See page 15, lines 3-9, page 30, lines 1-14, and figures 1 and 18.) Reimhult teaches that the particles can be used to deliver chemotherapeutic agents, compare instant claims 10 and 15. (See page 31, line 4.) Reimhult teaches including DSPC, cholesterol, SM, and DOTAP in the magnetoliposomes, compare instant claim 23. (See page 20, line18 through page 22 line 8 and example 7.) Reimhult teaches that they “have now found that magnetic NPs, which are stabilized using high-affinity anchors to establish a thin but very dense hydrophobic coating, can be incorporated into a membrane of choice without affecting important parameters such as permeability and phase transition temperatures to form membrane systems of high stability. Applicants have found that these systems can be used for spatially and temporally localized release by minimally invasive means using application of externally applied magnetic fields and thus are particularly useful for various applications such as therapeutic and diagnostic drug delivery as well as nanoreactor applications. In addition, magnetic NP containing membranes can be selected such that pulsed application of alternating magnetic fields can be used to release compounds encapsulated in vesicles without environmental heating degrading the vesicle, thermosensitive compounds or surrounding cells or tissue.” (See page 6 lines 25 through page 7 line 3.) Reimhult teaches: “DSPC liposomes which have SPIONs in their membrane were loaded with a) carboxy- fluorescein and b) calcein. These liposomes were externally heated. They started to leak at temperatures -54 °C, close to their phase transition temperature which can be seen in an increase in fluorescence for carboxy-fluorescein loaded liposomes and in a shift of the absorption maxima for calcein loaded liposomes.” (See page 12, lines 22-26.)  Reimhult teaches: “Because iron oxide NPs only locally heat and the bulk temperature does not rise significantly if subjected to external alternating magnetic fields, thermoresponsive reactions can be performed even if reagents are involved which are temperature sensitive.” (See page 26 line 31 through page 37 line 1.) Given that Reimhult teaches the particles can release agents due to alternating AMF and contain the cleavable sphingomyelinase substrate sphingomyelin required by the compositions as well as contain chemotherapeutic agents (sphingomyelinase activating agents) the particles appear to provide for all of the claimed functional limitations required by the instant claims such as AMF heat based release inducing phase transition in the liposomes. 
It would have been prima facie obvious to one of ordinary skill in the art at the before the effective filing date of the invention to further provide for the inclusion of magnetic particles to provide for heating and release of the active agents present in the liposomes of the ‘494 application given the teachings of Reimhult to provide magnetic particles in liposomal systems to allow for release of their contents through heating with magnetic fields. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that Reimhult provides for release of active agents from sphingomyelin liposomes through heating of magnetic particles therein and the co-pending claims provide for sphingomyelin liposomes meant to release the agents contained therein.
This is a provisional non-statutory double patenting rejection.


Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618